Name: Commission Regulation (EEC) No 3435/82 of 21 December 1982 amending Regulation (EEC) No 1960/82 on a special measure for durum wheat in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 82 Official Journal of the European Communities No L 361 /23 COMMISSION REGULATION (EEC) No 3435/82 of 21 December 1982 amending Regulation (EEC) No 1960/82 on a special measure for durum wheat in Greece Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, by Commission Regulation (EEC) No 1960/82 of 20 July 1982 (4), an invitation to tender for the refund for the export of durum wheat to countries of Zones I , II , III , IV, V, VI, VII and the German Democratic Republic was opened until 22 December 1982 ; Whereas in view of the present situation the tender should be extended until 26 January 1983 ; Article 2 (3) of Regulation (EEC) No 1960/82 shall read as follows : '3 . The invitation shall remain open until 26 January 1983 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Poul DALSAGER Member of the Commission ( l ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 78 . 4 OJ No L 212, 21 . 7. 1982, p . 38 .